REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON
F è Peace-Work-Fatherland

MINISTERE DES FORETS MINISTRY OF FORESTRY
ET DE LA FAUNE AND  WILDLIFE
SECRETARIAT GENERAL SECRETARIAT GENERAL

DIRECTION DES FORETS DEPARTMENT OF FORESTRY

ANNEXE 2 de la Convention provisoire : CAHIER DES CHARGES
CONCESSION FORESTIÈRE N° 1079

TITULAIRE DE LA CONCESSION FORESTIÈRE :

Nom : Société Industrielle de Bois MJP et Frères
Adresse H B.P. 659 Sangmélima

Téléphone _ : 228 83 20

Fax 5 228 91 20

SUPERFICIE DE LA CONCESSION FORESTIÈRE : 35 891 ha

SITUATION DE LA CONCESSION FORESTIÈRE :

Province ë Sud
Département 3 Dja et Lobo
Arrondissements : Djoum: 13046 ha
Oveng: 9645 ha
Sangmélima : 13200 ha
Communes : Djoum: 13046 ha
Oveng: 9645 ha
Sangmélima : 13200 ha
DATE LIMITE DE VALIDITÉ 4 36 mois à compter de la signature de la convention

provisoire d'exploitation

Le présent cahier des charges comporte des clauses générales et des clauses particulières.
Les clauses générales concernent les prescriptions techniques relatives à l'exploitation forestière et
les prescriptions d'aménagement que doit respecter l'exploitant. Les clauses particulières concernent
les charges financières et indiquent les obligations de l'exploitant en matière de transformation des
bois, et celles liées au cahier des charges spécial pour les UFA situées à”proximité des aires
protégées {

Generated He CamScanner
À - CLAUSES GÉNÉRALES

Article 1er:

L'exploitation forestière ne doit apporter aucune entrave à l'exercice des droits d'usage
des villageois.

Article 2: Le diamètre minimum d'exploitation est fixé par essence suivant le tableau ci-après :
Essence | Code Nom vernaculaire TT Nom scientifique D.m.e.
L__Nom commercial _ |abattagel {cm)
(catégorie exceptionnelle |
lAgba/Tola | 1137 Sidong (Gossweilerodendron balsamiferum 100
lAfrormosial/Assamela Obang Péricopsis elata 100
Obang/Kokrodua 1104
Iroko 1116 lAbang Chlorophora excelsa 100
Moabi | 1121 lagjap Baillonnella toxisperma 100
{Sapelii | 1129 lassié Entandrophragma cylindricum 100 |
(Catégorie |
Acajou à grandes folioles 1101 |[Daleni Khaya grandifoliola 80
VAcajou blanc | 1102 Mangona Khaya anthotheca 80
jAcajou de bassam 1103 |Ngollon Khaya ivorensis 80
élé/Abel | 1201 _jabet Canarium schweinfurthi 80
lAyous/Obéché/Samba 1211 |Samba/Ayous ITriplochyton scleroxylon 80
Bilinga 1318 _lAkondok Nauclea diderrichii 80
|Bossé ciair 1107 lEbegbemva Guarea cedrata 80
[Bossé foncé 11108 _lrboiion Guarea thompsonii 80
binga rose . |_1109 lEssingang Guibourtia tessmanni 80
192 rouge 1110 |Oveng ossé Guibourtia demeusei 80
Jatui 1214 latui Piptadeniastrum africanum 80
Bibolo | 1111 JBibolo Lovoa tnchilioides 80
élBella |_1680 [Mbanga Campo lAfzelia bella 80
ë blanc/Pachyloba 1112 _[Mbanga afum lAfzelia pachyloba 80
sié rouge 1113 Mbanga Afzelia bipindensis 80
jé Sanaga |_2102 ÎMbanga Sanaga Afzelia africana 80
Kossipo | 1118 lAtom assis Entandrophragma candollei 80
loroume | 1125 lOkoume lAucoumes klaineana 80
fovengnroi 1126 lOvengnkol Guibourta ehië 80
|Sipo 1130 _'Asseng assié Entandrophragma utile 80
Miam 1135 |Ebéba Entandrophragma angolense 80
ÎMiama Congo 1125 lEbéba Congo Entandrophragma congolense 80
Zingana 1243 lAmu/Zingana/Alen élé Microberlnia bisulcata 80
Icatégorie 1! |
labura 1411 _[Elolom Mitragina stipulosa 60
lAko À / Aoë 1310 lAloa toi Antiaris africana 60
Tandoung brun 1204 _|Ekop mayo Monopelalanthus microphyllus 60
landoung rose [ 1205 |Ekop mayo Monopetalanthus letestui 60
lnngé À 1315 _ lAbam fusil sans poils Aningeria altissima 60
lanngré R | 1207 | Aningena robusta 60
| 22 Turreaenthus africanus 60
lAzobéfBongossi 11 Lophira alata 60
Be: 13 Mitragina ciliata 60
Lu Mansonia altissima 60
| 42 Fagara heitzi ps 60
Sy
[l

f
Generated by/£amScan ner

Essence Code Nom vernaculaire Nom scientifique "Tome.
Nom commercial |abattage {em)_|
(CordisEbe | 1319 lEnérnée |Cordia platythyrsa 60 _
DifoulOssel } 1324  [Ossel/Osel Abang Morus mesozygia 60
Ébéne | 1114 [Ebène IDiospyros spp 60 _ |
(Ekave [1215 lEkop nb: [Tetraberinia bifoliolata 60
[Etmoé 1217 [Pak JEssigang ICopaifera mildbraedii 60 |
(Faro 1342 |N'sou Daniella ges, D_Klaineï 60
Faro mezilii 1343 _|N'ou mezifi Danielle Kklainei 60
[Era elLimba 1220 _|Limba/Akom [Terminalia superba 60
(Framiré 1115 _{Lidia Terminalia ivorensis 60
Gombé/Ekop ngombé |_1221 _lEkop ngombé Didelotia letouzeyi 60
lomba 1346 |Eteng Pycnanthus angolensis. 60
Kapokier / Bombax 1348 |Essodom Bombax buonopozense 60
Koto |_1226 ok ayous grandes feuilles |Pterygota macrocarpa 60
Limbali 1227 <obem feuilles rouges - _|Gibertiodendron dewevrei 60
Lo 1353 seng petites feuilles Parkia bicolor 60
Longh/Abam | 1228 lAbam nyabessan Gambeya africana. Gambeya spp 60
Lotofa/Nkaneng | 1229 [Nkanana Sterculia rhinopetala 60
[Miama 1354 _|Exang (Calpocalyx heitzi 60
Mowinqui | 1232 yen Distemonanthus benthamianus 60
Mukulungu 1122  lAdjap élana lAutranella congolensis 60
Naga/Ekop naga 1234 |lEkop naga Brachystegia cynometroides 60
Naga parallèleÆkop évène | 1235 |Ekop évène Brachystegia mildbreadir 60
Nganga 1236 _|Ekop nganga Cynometra hanke: 60
Okan/Adum | 1124 lAdum Cvlicodiscus gabonensis 60
Padouk 1128 _|Mbel afum/Mbel Pterocarpus mildbraedii, P. soyauxii|__ 60
[Tchitota 1133 __[Tchitota dibamba Oxystigma oxyphyllum 60
eck Î 1134 _|Sack/Teak Tectona grandis 60
Catégorie Ill
lAbalé/Abing/Essia 1391 JAbing Petersianthus macrocarpus 50
lAko W / Aloa 1414 _lAloa Antiaris welwitchir 50
lAlbizia/Ouochi | 1359 lAngoyemé/Ndoya Albizia zygia 50
[atep/Omana | 1202 |Omang Desbordesia glaucescens 50
[Atumbi 1203 _[Ekop bianc/Man ékop Jubernardia seretii 50
lAmvout/Ekong 1419 lExong/Abut [Trichoscypha acuminata, T. arborea| 50
lAndok 1312 IBoubwé/Mbouboui Irvingia gabonensis 50
ngalé/Ovoga 1361 langaié Poga oleosa 50
lAngueuk 1206 lanqueuk Ongokea gore 50
lAsila koufani/Kioro | 1424 Asia koufani Maranthes chrysophylla 50
sila omang 1316 _Asila omang Maranthes inermis 50
fem 1508 lAtom Dacryodes macrophylla 50
Bodioa 1212 INoudougou Anopysis klaineana 50
Dambas 1434 _|Dambata Discoglypremna caloneura 50
Diane/Celtis/Odou 1322 |Odou vrai Celtis tesmannii. Celtis spp. 50
Diana parallèle 1323 [Odou Celtis adolfi-friderici 50
Diana Z 1358 _|Odou parallèle Celtis zenkeiri 50
Divida 1325 _[Olom Scorodophioeus zenkeri 50
Douke/Makoré 1120 [Nom adjap élang Tieghemella africana 50
Ebiara/Abem | 1215 lAbem yoko ÎBerlinia grandiflora” 50
Ebiara Ecéa/Abem Edéa 1226 lAbem Edéa Berlinia bracteosa\. y! 50
/]

8 /
Generated bÿ CamScanner
Essence Code Nom vernaculaire Nom scientifique Dim.e,
Nom commercial labattage: __| (cm)
Ékoune 1333 _ [Nom éteng Coelocaryon proussi = HI 6
Emien/Ekouk 1334 |Ekouk Alstonia bonnei _ 50
Emien marécage 1447 |Ekuk marécage Alstonia congensis
Essak 1529 _jEssak/Sélé Albizia glaberrime L
Essesang 1449 |Essesang [Ricinodengron houdelotii
Esson 1335 _|Esson/Goundou Stemonocoleus mctanthus
Evino /Evoula 1482 |Evoula Mitex grandifolia
Eveuss/Ngon 1336 _INgon Klainedoxa gabonensis
Eveuss à petites feuilles 1337 _|Obangon Klainedoxa microphylla
Eyek 1231 |Eyek Pachyclasma tessmanni
Eyong 1218 |Eyonq Erbroma oblogum
Fromager/Ceiba 1344 |Doum Ceiba pentandra
lantandze/Evouvous 1345 _ [Evouvous Albizia ferruginea
Kanda 1533 _|Kanda Beilschmiedia anacardioideg "| 50
Kanda / Ovan 1360 _Kanda / Zoulé Beilschmiedia obscura __50
KondrotifOvounga 1492 |Ovounga Rodognaphalon brevicuspe 50 _|
Kotibe 1119 [Ovoé Nesogordonia papaverifera 50
Kumbi/Ekoa 1458 _|Ekoa Lannea welwitschit [50
Landa 1350 _[Landa Erythroxylum mannii 50
Lati parallèle 1352 __ [Nom ediil lAmphimas pterocarpoides 50
Mambodé/Amouk 1230 _lAmouk Detarium macrocarpum 50
Moambé 1468 _ [Mio Enantia chiorantha 50
Mutondo/Funtumia 1471 _|Ndamba/Ngon ndamba Funtumia clastica, F. africana _50
Niové 1238 _|M'bonda Staudtia kamerunensis 50
Oboto/Abotzok 1240 _JAbotzok Mammea africana 50
Ohia 1357 _|Odou élias Celtis mildbraedi 50
Olélang/Yungu 1587 __|[Olélang Drypetes gossweileri, D. preussii 50
Omang bikodok 1488 _|[Omang bikodok Maranthes gabonensis 50
Onzabili / Angonqui 1489 |Angongui [Antrocaryon klaineanum 50 |
Onzabili M 1477 _|Angonqui Antrocaryon micrasler 50
Osanga/Sikong_ 1242 _|Sikong Ptelcopsis hylodendron 50
[Ozigo 1363 |Assa Dacryodes buettneri 1 50
Pao Rosa 1365 _|Nom nsas Swartzia fistuloides 5
Rikio 1496 __[Assam vrai Uapaca quineensis 50
Tali 1132 [Elon/Ganda Erythropleum ivorense, 50
Erythropleum suaveolens
[Weng 1138 _[Awongo Millettia laurentii 50

Ce diamètre est pris à 1,30m du sol ou immédiatement au-dessus des contreforts.

Article 3: L'exploitant forestier doit inscrire à la peinture

(1) Sur chaque souche après abattage: le numéro et la ligne du carnet de chantier : |

(2) Sur chaque bille: le numéro et la ligne du carnet de chantier de même que le numéro d'ordre
correspondant à la position de la bille par rapport à la souche en commençant par la bille de
pied, ainsi que le numéro de la concession et sa marque personnelle.

Tout nouveau tronçonnage de bille implique la reproduction du même numéro de position suivi

de la mention "bis" ou "ter" suivant le cas (
;

{|

)

9
Generated P£amScanner

1 2

Article 4: Toutes les étapes d'exploitation forestière et d'aménagement doivent être réalisées en
respectant les Normes d'intervention en milieu forestier.

Article 5: L'usage du feu est interdit pour abattre des arbres.

Article 6: L'abattage doit s'effectuer de manière à occasionner le moins de bris possible d'arbres
voisins.

Article 7: Dans le cas où les voies d'évacuation de toute autre nature ouvertes par le titulaire du titre
d exploitation croisent une voie publique, celui-ci est tenu de maintenir les croisements en parfait état
de viabilité et de visibilité

Article 8: Le concessionnaire est autorisé à abattre tous les arbres dont l'évacuation est rendue
nécessaire par le tracé des routes d'évacuation où pour la confection d'ouvrages d'art. S'il s'agit
d'arbres marchands, ils sont portés au carnet de chantier après numérotage. mais ne donnent pas lieu
au paiement du prix de vente et de toutes taxes afférentes lorsqu'ils sont utilisés pour la construction
de ponts ou d'ouvrages relatifs aux routes forestières.

Article 9: Le concessionnaire est autorisé à couper tous bois légers nécessaires à l'équipement en
flotteurs de radeaux de bois lourds Si ces équipements accessoires constituent des bois marchands,
ils sont soumis au paiement du prix de vente et des taxes afférentes.

Article 10: Le concessionnaire est tenu d'effectuer la matérialisation des limites artificielles de la
concession et de chaque assiette de coupe annuelle. Les limites entre les UFA et les limites entre les
assiettes annuelles de coupe sont matérialisées par un layon de deux mètres de large où toute
végétation herbacée, arbustive et liane est coupée au ras du sol et où tous les arbres non protégés de
moins de quinze (15) cm de diamètre sont abattus. En outre, l'exploitant est tenu de marquer à la
peinture les arbres situés sur le layon

Article 11: Pendant la durée de la convention provisoire, l'exploitation de la concession se fait par
assiette de coupe d'une superficie maximale fixée par les textes en vigueur, après l'ouverture des
limites tel que décrit à l'article 10 ci-dessus, après l'inventaire systématique de tous les arbres ayant
atteint leur diamètre minimum d'exploitabilité et la retranscription de cet inventaire sur une carte au 1:5
000. Cette carte indique également les voies d'évacuation à mettre en place

Le concessionnaire ne doit récolter que les arbres marqués lors de l'inventaire d'exploitation et
qui sont localisés sur la carte forestière au 1:5 000 annexée au permis annuel d'intervention

Article 12. En matière de protection de l'environnement, le concessionnaire s'engage à mettre en
oeuvre au minimum les mesures suivantes, qui seront définies dans le plan d'aménagement :

(1) Routes et pistes : L'emprise des routes d'évacuation, et les densités des routes et pistes
seront réduites au maximum afin d'éviter des trouées importantes dans la forêt

(2) Ponts ils seront construits de manière à ne pas changer les directions naturelles des
cours d'eau, afin de na pas perturber l'alimentation en eau des populations, et d'éviter les
inondations permanentes qui sont préjudiciables à la survie des espèces d'arbres non adaptées

au milieu hydromorphe.

(3) Technique d'exploitation : Il s'agira de minimiser au maximum les dégâts causés par les
chutes d'arbres, notamment par une orientation adéquate lors de l'abattage

(4) Usage des produits de traitement de bois : L'usage des produits toxiques de traitement
du bois se fera sous stricte surveillance, dans le cadre des lois et règlements en vigueur afin

d'éviter la pollution des eaux et de la flore j
f/

10

Generated Ÿcam Scanner
(5) Réduction de l'impact sur la faune sauvage : le concessionnaire s'engage à mettre à la
disposition de son personnel, au prix coûtant, des sources de protéines autres que la viande de
chasse Toutes les activités liées à la chasse commerciale sont interdites dans le cadre de
l'exploitation forestière. |l s'agit notamment de la chasse elle-même, du commerce de la viande,
du transport par des véhicules de la société, et du commerce d'armes où de munitions. Le

concessionnaire informera le personnel et appliquera un régime disciplinaire strict à l'égard de
tout agent contrevenant.

B - CLAUSES PARTICULIÈRES

Article 13: Charges financières

Ces charges sont fixées pour chaque année budgétaire par la Loi de Finances. Le paiement de

ces charges se fait conformément à la réglementation en vigueur. Les charges financières
comprennent:

CHARGE FINANCIÈRE ou TAXE TAUX

La redevance forestière annuelle assise Taux plancher fixé par la Loi de Finances (1 000
Sur la superficie

FCFAha/an) plus l'offre additionnelle du titulaire de
1500 FCFA/ha/an = 2 500 FCFA/ha/an

Fixé par la Loi de Finances

Fixé par la Loi de Finances

[La taxe d'abattage
La taxe à l'exportation

Renforcement des capacités des
populations riveraines à s'autogérer

Article 14: participation à la réalisation d’infrastructures socio-économique

Le concessionnaire est réputé participer financièrement à la réalisation d'infrastructures socio-
économique par le pourcentage de la redevance forestière qui est fixé annuellement par la loi des
finances et qui doit être reversé au profit des communautés

Tous les autres engagements du concessionnaire devront être négociés avec les populations
intéressées lors des réunions de concertation préalables au classement de la concession et seront
consignés dans le cahier des charges de la convention définitive d'exploitation.

Article 15: Obligations en matière de transformation du bois et d'installation industrielle

La société Industrielle de Bois MJP et Frères dispose en propre d'une unité de
transformation industrielle de bois situé à sangmélima

|
LE 7. E LA
CONCESSION FO ESTIERE

En
{

Î AT
MISSOKO Jean Paul

S.1.B.M.

Sarl 11
B.P.659 À 2288320 Generated by CamScanner

